DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2018, 04/05/2019 and 06/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 8-13 and 16-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-7 and 14-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Page 8, filed on 11/05/2021, with respect to the 35 U.S.C. §102 rejections on Claims 8, 9, 11 and 17-20 have been fully considered and are persuasive. 
Applicant argues: 
["Folkers reference does not describe, nor teach or suggest, each and every element of independent claim 8, including, for example, the specifically claimed vibration of a dispense head according to a parameter determined from the user-provided indication of the type of fluid dispensed. Notwithstanding the traversal, and solely in the interest of facilitating compact prosecution, Applicant has amended independent claim 8 to provide further clarification of the vibration of the vibration device with the ejection of fluid to initiate the flow fluid into and through the device. In contrast, the Folkers reference describes vibration to prevent clogging, which occurs due to printing inactivity and when fluid has not been ejected in while. See at least para. 0031 of the Folkers reference. Accordingly, the Folkers reference is silent with respect to the initiated (e.g., controlled) flow of the fluid via the activation of the vibration head and the control of the dispense head which is performed by a programmed processor]
Applicant’s arguments with respect to Claims 8, 9, 11 and 17-20 has been considered and are persuasive.

Applicant’s arguments, see Page 9, filed on 11/05/2021, with respect to the 35 U.S.C. §103 rejections on Claim 10, 12-13 and 16 has been fully considered and are persuasive. 
Applicant argues: 
["Applicant submits that the Folkers reference does not teach or suggest each and every element of independent claim 8, from which claim 10 depends. The Cowan reference is not cited for and does not appear to cure the deficiencies of the Cowan reference. Accordingly, Applicant respectfully request reconsideration and withdrawal of the§ 103 rejection of claim 10; 
Applicant submits that the Folkers reference does not teach or suggest each and every element of independent claim 8, from which claims 12 and 13 depend. The Govyadinov reference is not cited for and does not appear to cure the deficiencies of the Govyadinov reference. Accordingly, Applicant respectfully request reconsideration and withdrawal of the § 103 rejection of claims 12 and 13; 
Applicant respectfully traverses the position that it would be obvious to vibrate the vibration head at the frequency of between I 00 Hz to 300 Hz based on the teachings of the Folkers reference. The Folkers reference describes vibrating in the kHz frequency range, with the rapid vibration allowing for replenishing ink solvent in the fluidic column and preventing clogging or plugging of the nozzle. See para. 0030. It is not clear that changing from vibrating in a kHz frequency range to a Hz frequency range would result in replenishing ink solvent in the fluidic column and preventing clogging or plugging of the nozzle, which is the principle of operation and/or stated purpose of the Folkers reference. Notwithstanding, Applicant submits that the amendment to independent claim 8, from which claim 16 depends, renders the§ 103 rejection moot].

Applicant’s arguments with respect to Claim 10, 12-13 and 16 has been considered and are persuasive.

Reasons for Allowance
Claims 1-20 are allowed. 



Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 8 as a whole disclose the combination of steps of independent Claim 8 limitations. 
The closest prior art, Folkers (US20110141191A1) teaches a fluid dispensing device comprising:
a receiving station [Para 0006, ‘carriage’] to receive a dispense head [Para 0006, ‘printheads’; ‘printheads that move back and forth on a carriage’], This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the  carriage to have the print heads move back and forth on it.[Para 0006]. Please see MPEP 2114(II) for further details; 
the dispense head [Para 0010, ‘printhead’] in [the receiving station [Para 0006, ‘carriage’], the dispense head comprising a supply slot [Para 0010 ‘ink supply’] to receive fluid, This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the ink supply to be fluid communication with the printhead. [Para 0010]. Please see MPEP 2114(II) for further details; 
an ejection mechanism [Para 0010, ‘ink injection chamber’] to eject drops of the fluid [Para 0010, ‘ink drops’] from a chamber through a nozzle, (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting an ink ejection chamber in which ink is stored for ejecting ink drops from the chamber through the nozzle [Para 0010].Please see MPEP 2114(II) for further details; and a microfluidic channel [ Para 0030, ‘fluidic column’] providing fluid communication [  
a vibration device [ Para 0010, 0030, 0035 ‘transducer’] to vibrate the dispense head [Para 0010, ‘print head’ having nozzles associated with a chamber connected to a nozzle’]  in the receiving station [ Para 0010, 0006, ‘ print head located on carriage’] causing fluid to move from the slot [Para 0010, ‘ink supply’] into the chamber [Para 0010, ‘ink ejection chamber’] through the microfluidic channel [Para 0010, ‘ink fluidic column’],This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the transducer to be provided for transmitting vibrational energy to the fluidic column to simultaneously vibrate at least a portion of each of a plurality of the ink fluidic columns, to maintain or recover nozzle function in the cartridge [ Para 0010]. Please see MPEP 2114(II) for further details; 
wherein the vibration device [Para 0035, ‘transducer’] is to vibrate the dispense head [Para 0035, ‘printhead’ ref. 14] according to a vibration parameter [Para 0035, ‘the frequency or range of frequencies or amplitude or range of amplitudes necessary to oscillate or vibrate the ink’; Para 0051, ‘relative to one or more frequencies or ranges of frequencies associated with each cartridge type and/or ink type’] determined from a user-provided indication of a type of the fluid [Para 0035, ‘dry time of the ink ( amount of time necessary for the ink to dry at the nozzle), the ink viscosity and the sound velocity (speed at which sound may travel through an ink medium)’; Para 0051, ‘or an identity of a plurality of ink types’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the transducer to contact the pocket 26, or cartridge 10, relative to the printhead 14 and nozzles 22, using the frequency or range Please see MPEP 2114(II) for further details.
However, Folkers does not teach or fairly suggests the combination and steps of the limitation:
“a processor programmed to:
determine the vibration parameter associated with the type of fluid;
activate the vibration device to control the vibration device to vibrate the dispense head according to the vibration parameter; and
after the activation of the vibration device, provide a dispense signal to the dispense head to control the dispense head to eject the drops of fluid through the nozzle, wherein the activation of the vibration device and the control of the dispense head initiates flow of the fluid from the supply slot through the microfluidic channel into the chamber and from the chamber through the nozzle of the dispense head”
Therefore Claims 8-13 and 16-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 8. 

The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER WECKER/Primary Examiner, Art Unit 1797